09-4704-cr (L)
USA v. Bourke



                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT
                                     ____________________

                                           August Term, 2010

       (Argued: February 10, 2011                                Decided: December 14, 2011)

                                       Docket No. 09-4704-cr(L)

                                        ____________________

                                   UNITED STATES OF AMERICA,
                                            Appellee,

                                                    v.

                              VIKTOR KOZENY, DAVID PINKERTON,
                                         Defendants,

                                      FREDERIC BOURKE, JR.,

                                          Defendant-Appellant,

                       LANDLOCKED SHIPPING CO., DR. JITKA CHVATIK,

                                              Petitioners.1

                                        ____________________

Before: POOLER and HALL, Circuit Judges.2

         Frederic Bourke Jr. appeals from a judgment of conviction entered on November 12,


         1
             The Clerk of the Court is directed to amend the official caption as shown.
         2
        The Honorable Joseph F. Bianco, United States District Court for the Southern District
of New York, sitting by designation, took no part in the consideration of this matter. The two
remaining members of the panel, who are in agreement, have determined this matter. See 28
U.S.C. § 46(d); 2d Cir. Internal Operating Procedure E(b); United States v. Desimone, 140 F.3d
457, 458-59 (2d Cir. 1998).
2009, in the United States District Court for the Southern District of New York (Scheindlin, J.)
following a jury trial. Bourke was convicted of conspiring to violate the Foreign Corrupt
Practices Act and the Travel Act in violation of 18 U.S.C. § 371 and of making false statements
in violation of 18 U.S.C. § 1001. The district court denied Bourke’s motions for new trial and
for judgment of acquittal.

        On appeal, Bourke vigorously attacks his conviction on several fronts, including the (1)
correctness of the jury instructions given, (2) the propriety of certain evidentiary rulings made by
the district court, and (3) the sufficiency of the evidence supporting the false statements
conviction. For the reasons given below, we affirm.


               Affirmed.

                                     ____________________

                              MICHAEL E. TIGAR, Law Office of Michael E. Tigar, Pittsboro,
                              N.C. (John D. Cline, Law Office of John D. Cline, San Francisco,
                              Cal.; Harold A. Haddon, Saskia A. Jordan, Jason C. Middleton,
                              Haddon, Morgan & Foreman, P.C., Denver, Colo., on the brief),
                              for Defendant-Appellant Frederic Bourke Jr.

                              HARRY A. CHERNOFF, Assistant United States Attorney for the
                              Southern District of New York (Preet Bharara, United States
                              Attorney for the Southern District of New York, Iris Lan, Andrew
                              L. Fish, Assistant United States Attorneys for the Southern District
                              of New York; Robertson Park, Assistant Chief, Fraud Section,
                              United States Department of Justice, on the brief) New York, N.Y.,
                              for Appellee the United States of America.

POOLER, Circuit Judge:

       Azerbaijan reclaimed its independence in 1991 following the collapse of the Soviet

Union, gaining control over its rich stores of oil and natural gas. In the mid-1990s, Azerbaijan

began privatizing various state assets. The candidates for privatization included the state-owned

oil company, SOCAR. The government alleged that in an attempt to capitalize on this

opportunity, Viktor Kozeny and Frederic Bourke Jr. conspired with others in a scheme to

illegally purchase SOCAR by bribing the Azerbaijani president and other officials. After a jury


                                                 2
trial, Bourke was convicted of conspiring to violate the Foreign Corrupt Practices Act (“FCPA”),

15 U.S.C. § 78dd-1 et seq., 18 U.S.C. § 371, and the Travel Act, 18 U.S.C. § 1953, and of

making false statements in violation of 18 U.S.C. § 1001. The district court denied Bourke’s

motions for new trial and for judgment of acquittal.

       On appeal, Bourke vigorously attacks his conviction on several fronts, including (1) the

correctness of the jury instructions given, (2) the sufficiency of the evidence, and (3) the

propriety of certain evidentiary rulings made by the district court. For the reasons given below,

we affirm.

                                         BACKGROUND

        Bourke co-founded the accessory company Dooney & Bourke, and considers himself an

inventor, investor and philanthropist. In the mid-1990s, Bourke met Viktor Kozeny. Dubbed the

“Pirate of Prague” by Fortune magazine, Kozeny is an international entrepreneur known for

shady dealings. In a December 1996 article, Fortune detailed how Kozeny and his partner

engaged in massive fraud during the privatization of the state-owned industries in the Czech

Republic, including engaging in insider trading, purchasing state secrets and participating in

various other unsavory business practices. Testimony at trial established that Bourke was aware

of Kozeny’s “Pirate of Prague” moniker.

       In the late 1990s, Azerbaijan began converting state-controlled industries to private

ownership through a voucher-based initiative, similar to the one used in the Czech Republic.

Among the assets being considered for privatization was SOCAR, the state-owned Azerbaijani

oil company. However, observers considered it unlikely that SOCAR would ever actually be

privatized, given its economic importance to the country. As part of the privatization process,


                                                  3
the Azerbaijani government issued each citizen a voucher book with four coupons. The

coupons, which could be freely traded, were used to bid at auction for shares of state-owned

enterprises being privatized. Foreigners seeking to participate in the auctions needed to pair

their vouchers with options issued by the State Property Committee (“SPC”), the entity charged

with administrating the privatization process. Every coupon needed to be matched with an

option, so to bid a complete voucher book a foreigner needed to match the four coupons with

four options. Voucher books sold for roughly $12.

        In May 1997, Kozeny invited Bourke to travel with him to examine potential

investments. Their journey included a stop in Azerbaijan. Kozeny created two entities upon

returning from the trip: the Minaret Group, an investment bank; and Oily Rock, an entity formed

to purchase and own the privatization vouchers issued by the Azerbaijani government. Kozeny

recruited Thomas Farrell to work for the entities, and instructed Farrell and other employees to

start purchasing vouchers. The vouchers were purchased using U.S. currency flown in on

private jets from Zurich or Moscow. Altogether, about $200 million worth of vouchers were

purchased.

       Kozeny and Farrell were introduced to Ilham Aliyev, the then president’s son and vice-

president of SOCAR. Aliyev introduced the two to Nadir Nasibov, chair of the SPC, and his

deputy, Barat Nuriyev. Kozeny discussed acquiring SOCAR at auction with Nuriyev -- an

auction that would not be conducted absent a presidential decree. As part of a scheme to

purchase SOCAR, Kozeny and Nuriyev agreed that all future purchases of vouchers would be

made through Nuriyev and his confederates. Nuriyev told Kozeny purchasing SOCAR would

require one million vouchers (four million coupons paired with four million options). Nuriyev


                                                4
also made clear that an “entry fee” would need to be paid to various Azerbaijani officials,

including President Aliyev, in the range of $8 to $12 million dollars. The “entry fee” was

intended to encourage the president to approve SOCAR’s privatization. Kozeny agreed to pay

the “fee,” with Farrell delivering cash payments to Nuriyev to pass on to the president.

       In addition, Nuriyev demanded that two-thirds of Oily Rock’s voucher books and options

be transferred to Azerbaijani officials. The officials would then be able to receive two-thirds of

the profits from SOCAR’s eventual privatization without actually investing any money. To

make the transfer possible, in September 1997 Kozeny instructed his attorney, Hans Bodmer, to

set up a complex corporate structure involving multiple parent and holding companies. In

December 1997, Nuriyev told Farrell that Aliyev had doubled the voucher book requirement

from one to two million vouchers. At the time Nuriyev had this conversation with Farrell,

voucher books had increased in price to approximately $100 each.

       This development spurred Kozeny to start seeking out additional investors, an effort he

kicked off with a lavish holiday party at his home in Aspen, Colorado. Bourke attended, as did

Tom McCloskey, another Aspenite who previously invested in Oily Rock. In January, 1998

Kozney took a group of potential investors to Azerbaijian, including Bourke and his friend,

Robert Evans. The group met with Nuriyev and toured the Minaret Group offices. Carrie

Wheeler traveled with the group on behalf of a potential investor. She testified that, “it seemed

like the gist of the meeting was to communicate [to] investors that [Kozeny] had a relationship

with the government in some way.”

       Bourke and Evans returned to the Azerbaijani capital, Baku, with Kozeny in February

1998. Bodmer -- who traveled separately -- testified that Bourke approached him in Baku and


                                                 5
questioned him regarding the Azerbaijanis. Bodmer testified that during this so-called “walk-

talk,” he told Bourke of the nature of the bribery scheme and the corporate structures created to

carry it out. Bodmer conveyed the substance of his conversation with Bourke to Rolf Schmid, an

associate at Bodmer’s law firm. Schmid memorialized Bodmer’s description of the conversation

years later in a memorandum:

               Ricky Bourke asked Hans Bodmer about the legal structure of Oily
               Rock and its subsidiaries, the ownership of vouchers and options by
               the holding companies, etc. Hans Bodmer remembers that --
               probably at the beginning of 1998 -- he left together with Ricky
               Bourke . . . in Baku and went for a walk together with Ricky
               Bourke. During this walk he briefed Ricky Bourke in detail about
               the involvement of the Azeri interests . . . the 2/3:1/3 arrangement .
               ..
       After traveling to Baku, Bourke set up Blueport, an investment company incorporated in

the British Virgin Islands, and invested $7 million in the company. He also recruited other

American investors to invest via Blueport, including former Senator George Mitchell. Over time,

Blueport would invest roughly $8 million in Oily Rock. In April 1998, Bourke traveled back to

Baku for the official opening of the Minaret offices. Mitchell also traveled to Baku for this event,

and met with President Aliyev to discuss Oily Rock’s investment. Following his conversation,

Mitchell told Bourke and Kozeny that the president intended to go forward with SOCAR’s

privatization. During this same period, Bourke also asked Farrell several times whether “Viktor

[was] giving enough” and “[h]as Viktor given them enough money?”

       Bourke made another trip to Baku shortly after the Minaret office opening. When he

returned home, Bourke contacted his attorneys to discuss ways to limit his potential FCPA

liability. During the call, Bourke raised the issue of bribe payments and investor liability.

Bourke’s attorneys advised him that being linked to corrupt practices could expose the investors


                                                  6
to FCPA liability. Bourke and fellow Oily Rock investor Richard Friedman agreed to form a

separate company affiliated with Oily Rock and Minaret. This separate company would shield

U.S. investors from liability for any corrupt payments made by the companies and Kozeny. To

that end, Oily Rock U.S. Advisors and Minaret U.S. Advisors were formed, and Bourke joined

the boards of both on July 1, 1998. Directors of the advisory companies each received one

percent of Oily Rock for their participation.

       In mid-1998, Kozeny and Bodmer told Bourke that an additional 300,000,000 shares of

Oily Rock would be authorized and transferred to the Azeri officials. Bourke told a Minaret

employee, Amir Farman-Farma, that “Kozeny had claimed that the dilution was a necessary cost

of doing business and that he had issued or sold shares to new partners who would maximize the

chances of the deal going through, the privatization being a success.”

       Bodmer set up a Swiss bank account for several Azeri officials -- including Nuriyev, his

son and another relative, as well as President Aliyev’s daughter. From May to September 1998,

nearly $7 million in intended bribe payments was wired to these accounts. In addition to the

evidence of cash bribes, the government adduced evidence that Bourke and other conspirators

arranged and paid for medical care, travel and lodging in the United States for both Nuriyev and

his son.

       By the end of 1998, Kozeny had abandoned all hope of SOCAR’s privatization, and began

winding down the investment scheme. The Minaret Group fired most of its employees by the end

of January 1999, and drastically reduced the pay of the few who remained. Kozeny told the

investors that the vouchers were worthless, good only for “wallpaper.” Around the same time,

Bourke resigned from the advisory company boards. As time went on, the privatization scheme


                                                 7
became an issue in civil litigation by investors in the United Kingdom. Kozeny’s attorneys

contacted the U.S. Attorney’s office in late 2000, and Bourke was subsequently advised he was

the subject of an investigation. Bourke entered into a proffer agreement on April 26, 2002.

Bourke also waived attorney-client privilege and instructed his attorneys to answer questions

from investigators. During his proffer sessions, Bourke was asked specifically about whether

Kozeny made corrupt payments, transfers and gifts to Azeri officials, and Bourke denied any such

knowledge.

       On May 12, 2005, Bourke, Kozeny and David Pinkerton, a managing director for

American International Group responsible for its investments in Oily Rock and Minaret, were

indicted. Kozeny remains a fugitive in the Bahamas and has never faced trial. The indictment

charged Bourke with five counts of violating FCPA, 15 U.S.C. § 78dd–1 et seq.; two counts of

violating the Travel Act, 18 U.S.C. § 1952; one count of conspiracy to violate FCPA and the

Travel Act, 18 U.S.C. § 371; two counts of money laundering, 18 U.S.C. § 1956; one count of

conspiracy to commit money laundering, 18 U.S.C. § 371; and one count of making false

statements to FBI agents, 18 U.S.C. § 1001. Bourke moved to dismiss all of the counts of the

indictment save the false statement charge on statute of limitations grounds. The district court

partially granted his motion, United States v. Kozeny, 493 F. Supp. 2d 693 (S.D.N.Y. 2007), and

this Court affirmed, United States v. Kozeny, 541 F.3d 166 (2d Cir. 2008). Bourke ultimately

went to trial on three counts: conspiracy to violate FCPA and the Travel Act, conspiracy to

launder money, and making false statements to the FBI.

       The trial lasted five weeks. At the close of the government’s case, Bourke moved

pursuant to Federal Rule of Criminal Procedure 29 for a judgment of acquittal, which the district


                                                 8
court denied. United States v. Kozeny, 638 F. Supp. 2d 348 (S.D.N.Y. 2009). After three days of

deliberations, the jury convicted Bourke on Count One (FCPA conspiracy) and Count Three

(false statements) of the indictment, but acquitted on Count Two (conspiracy to commit money

laundering). Bourke moved again for a judgment of acquittal or, in the alternative, a new trial.

The district court denied the motion. United States v. Kozeny, 664 F. Supp. 2d 369 (S.D.N.Y.

2009). This appeal followed.

                                           DISCUSSION

       Bourke raises numerous challenges to his conviction. He primarily argues the district

court erred in (1) instructing the jury, (2) allowing his conviction to stand without being

supported by sufficient evidence, and (3) certain evidentiary rulings. We address each of his

arguments in turn.

       I.      Jury Instructions.

       Bourke challenges the jury instructions on four primary grounds. First, he argues the

district court erred in refusing to instruct the jury that it needed to agree unanimously on a single

overt act committed in furtherance of the conspiracy. Second, he argues the district court

improperly charged the jury on conscious avoidance because (1) there was no factual basis for

such a charge; and (2) the government waived its reliance on the conscious avoidance theory.

Third, he argues the district court erred by failing to instruct the jury that the government needed

to prove Bourke acted “corruptly” and “willfully” to sustain a conviction on FCPA conspiracy.

Finally, he argues the district court erred in failing to give the jury Bourke’s proposed good-faith

instruction.




                                                  9
       We review claims of error in jury instructions de novo. United States v. Wilkerson, 361

F.3d 717, 732 (2d Cir. 2004). “An erroneous instruction, unless harmless, requires a new trial.”

Anderson v. Branen, 17 F.3d 552, 556 (2d Cir. 1994). An error is harmless if it is “clear beyond a

reasonable doubt that a rational jury would have found the defendant guilty absent the error.”

Neder v. United States, 527 U.S. 1, 18 (1999). “[A] defendant who requests an instruction bears

the burden of showing that the requested instruction accurately represented the law in every

respect and that, viewing as a whole the charge actually given, he was prejudiced.” Wilkerson,

361 F.3d at 732 (internal quotation marks omitted).

       A.      Overt acts.

       Bourke seeks to overturn his conviction on the ground that the district court erred in

refusing to instruct the jury that it needed to agree unanimously on the specific overt act

committed in furtherance of the conspiracy. He relies on the Eighth and Ninth Circuits, arguing

both require jury unanimity on a specific overt act. Our reading of the cases finds each stands on

its own facts, rather than for the proposition Bourke relies on. In United States v. Haskell, the

Eighth Circuit approved a charge instructing the jury that “in order to return a verdict of guilty,

you must unanimously agree upon which act was done.” 468 F.3d 1064, 1074-75 (8th Cir. 2006).

There was no discussion about whether such charge was always required when charging on overt

acts, just that the particular charge in question sufficed. Id. The Ninth Circuit in United States v.

Jones addressed the issue in a similarly oblique manner. See 712 F.2d 1316, 1322 (9th Cir.

1983). A fair reading of both Haskell and Jones suggests that the Eighth and Ninth Circuits were

simply approving the jury instructions, rather than undertaking an analysis of whether jurors are,

as a rule, required to agree on a particular overt act.


                                                   10
        Conversely, the Fifth and the Seventh Circuits hold that the jury need not agree

unanimously on the specific overt act committed in furtherance of a conspiracy in order to

convict. In United States v. Sutherland, the Fifth Circuit held:

               We are convinced that in this case the jury need not specifically
               have considered and agreed as to which of a large number of
               potential overt acts of bribery were established by the government.
               These acts were not distinguished in any significant respect and the
               evidence as to each is remarkably similar. Therefore this series of
               alleged acts comprises one “conceptual group” and the jury need
               not have unanimously agreed as to which was proven.

656 F.2d 1181, 1202 (5th Cir. 1981). Similarly, in United States v. Griggs, the Seventh Circuit

found the jury did not need to unanimously agree on a particular overt act to convict on

conspiracy:

               The law distinguishes between the elements of a crime, as to which
               the jury must be unanimous, and the means by which the crime is
               committed. If the jurors in our case disagreed about which of the
               overt acts charged were committed, that was less momentous than
               failing to agree on what crime the defendant had committed.

569 F.3d 341, 343 (7th Cir. 2009) (citations omitted).

       We have not yet decided the issue on direct review. However, in United States v. Shaoul,

we considered the issue under a plain error review. 41 F.3d 811, 817 (2d Cir. 1994). In Shaoul,

defendant argued, for the first time on appeal, that the district court erred when it failed to instruct

the jury that it needed to unanimously agree on which overt acts took place in furtherance of the

conspiracy. Id. The district court gave a general unanimity instruction, to wit, that “[t]o report a

verdict, it should be unanimous.” Id. Applying a plain error review, we found that even if the

jurors had to agree on which particular act the defendant committed, “the district court was

required only to instruct the jury generally about its duty to return a unanimous verdict.” Id. at

819.


                                                  11
        In Richardson v. United States, the Supreme Court examined whether a jury must agree

unanimously about which specific violations were committed as part of the “continuing series of

violations” that make up a continuing criminal enterprise under 21 U.S.C. § 848(c). 526 U.S.

813, 815 (1999). The Court held that the jury must agree that a defendant committed each of the

violations comprising the “continuing series.” Id. While a jury “cannot convict unless it finds

that the Government has proved each element” of the charged crime, the jury “need not always

decide unanimously which of several possible sets of underlying brute facts make up a particular

element.” Id. at 817. The Richardson Court aptly described the distinction between a brute fact

and an element of the crime:

               Where, for example, an element of robbery is force or the threat of
               force, some jurors might conclude that the defendant used a knife to
               create the threat; others might conclude he used a gun. But that
               disagreement – a disagreement about means – would not matter as
               long as all 12 jurors unanimously concluded that the Government
               had proved the necessary related element, namely, that the
               defendant had threatened force.
Id.

       We agree with the district court’s rationale, and hold that the jury need not agree on a

single overt act to sustain a conspiracy conviction. As the district court noted, the overt act taken

in furtherance of the conspiracy need not be a crime. See Braverman v. United States, 317 U.S.

49, 53 (1942) (“The overt act, without proof of which a charge of conspiracy cannot be submitted

to the jury, may be that of only a single one of the conspirators and need not be itself a crime”).

“[A]n indictment need not specify which overt act, among several named, was the means by

which a crime was committed.” Schad v. Arizona, 501 U.S. 624, 631 (1991). Indeed, the

government may plead one set of overt acts in the indictment and prove a different set of overt

acts at trial without prejudice to the defendant. United States v. Kaplan, 490 F.3d 110, 129 (2d



                                                 12
Cir. 2007). We conclude, therefore, that although proof of at least one overt act is necessary to

prove an element of the crime, which overt act among multiple such acts supports proof of a

conspiracy conviction is a brute fact and not itself element of the crime. The jury need not reach

unanimous agreement on which particular overt act was committed in furtherance of the

conspiracy.

       B.      Conscious avoidance.

       The district court instructed the jury on conscious avoidance as part of its charge on the

substantive FCPA violation (Count One):

               The FCPA provides that a person’s state of mind is knowing with
               respect to conduct, a circumstance, or a result if, and I’m quoting
               from the statute, the FCPA, if such person is aware that such person
               is engaging in such conduct; that such circumstance exist [sic] or
               that such result substantially is certain to occur, or such person has
               a firm belief that such circumstances exist or that such result is
               substantially certain to occur. That’s the end of the quote.

               When knowledge of existence of a particular fact is an element of
               the offense, such knowledge may be established when a person is
               aware of a high probability of its existence, and consciously and
               intentionally avoided confirming that fact. Knowledge may be
               proven in this manner if, but only if, the person suspects the fact,
               realized its high probability, but refrained from obtaining the final
               confirmation because he wanted to be able to deny knowledge.

               On the other hand, knowledge is not established in this manner if
               the person merely failed to learn the fact through negligence or if
               the person actually believed that the transaction was legal.

(JA 983-84)

       “A conscious avoidance instruction permits a jury to find that a defendant had culpable

knowledge of a fact when the evidence shows that the defendant intentionally avoided confirming

the fact.” United States v. Ferrarini, 219 F.3d 145, 154 (2d Cir. 2000). The jury may be

instructed on conscious avoidance only where “(1) the defendant asserts the lack of some specific


                                                 13
aspect of knowledge required for conviction, and (2) the appropriate factual predicate for the

charge exists, i.e., the evidence is such that a rational juror may reach the conclusion beyond a

reasonable doubt that the defendant was aware of a high probability of the fact in dispute and

consciously avoided confirming that fact.” Id. (internal quotation marks, alterations and citation

omitted). Without either of those factors, as we explained in Ferrarini:

               [A] jury could be given a conscious avoidance instruction in a case
               where there was only equivocal evidence that the defendant had
               actual knowledge and where there was no evidence that the
               defendant deliberately avoided learning the truth. Under those
               circumstances, a jury might conclude that no actual knowledge
               existed but might nonetheless convict, if it believed that the
               defendant had not tried hard enough to learn the truth.

Id. at 157.

        Bourke first argues that the conscious avoidance charge lacks a factual predicate. We

disagree. While the government’s primary theory at trial was that he had actual knowledge of the

bribery scheme, there is ample evidence to support a conviction based on the alternate theory of

conscious avoidance. The testimony at trial demonstrated that Bourke was aware of how

pervasive corruption was in Azerbaijan generally. (Tr. 1496, 1571) Bourke knew of Kozeny’s

reputation as the “Pirate of Prague.” (Tr. 1666-67) Bourke created the American advisory

companies to shield himself and other American investors from potential liability from payments

made in violation of FCPA, and joined the boards of the American companies instead of joining

the Oily Rock board. (GX 41-T4) In so doing, Bourke enabled himself to participate in the

investment without acquiring actual knowledge of Oily Rock’s undertakings.

        The strongest evidence demonstrating that Bourke willfully avoided learning whether

corrupt payments were made came from tape recordings of a May 18, 1999 phone conference

with Bourke, fellow investor Friedman and their attorneys, during which Bourke voiced concerns

                                                 14
about whether Kozeny and company were paying bribes:

                I mean, they’re talking about doing a deal in Iran . . . . Maybe they .
                . . bribed them, . . . with . . . ten million bucks. I, I mean, I’m not
                saying that’s what they’re going to do, but suppose they do that.

Later in the conversation, Bourke remarks:

                I don’t know how you conduct business in Kazakhstan or Georgia
                or Iran, or Azerbaijan, and if they’re bribing officials and that
                comes out . . . Let’s say . . . one of the guys at Minaret says to you,
                Dick, you know, we know we’re going to get this deal. We’ve
                taken care of this minister of finance, or this minister of this or that.
                What are you going to do with that information?

He goes on to say:

                What happens if they break a law in . . . Kazakhstan, or they bribe
                somebody in Kazakhstan and we’re at dinner and . . . one of the
                guys says, ‘Well, you know, we paid some guy ten million bucks to
                get this now.’ I don’t know, you know, if somebody says that to
                you, I’m not part of it . . . I didn’t endorse it. But let’s say [ ] they
                tell you that. You got knowledge of it. What do you do with that? .
                . . I’m just saying to you in general . . . do you think business is
                done at arm’s length in this part of the world.

Finally, Bourke’s attorney testified that he advised Bourke that if Bourke thought there might be

bribes paid, Bourke could not just look the other way. Taken together, a rational juror could

conclude that Bourke deliberately avoided confirming his suspicions that Kozeny and his cohorts

may be paying bribes.

       Of course, this same evidence may also be used to infer that Bourke actually knew about

the crimes. See United States v. Svoboda, 347 F.3d 471, 480 (2d Cir. 2003). Relying on

Ferrarini, 219 F.3d at 157, Bourke argues that the conscious avoidance charge was given in error

because the government argued Bourke actually knew of the bribes. We disagree. In Svoboda,

we held that:




                                                   15
               the same evidence that will raise an inference that the defendant had
               actual knowledge of the illegal conduct ordinarily will also raise the
               inference that the defendant was subjectively aware of a high
               probability of the existence of illegal conduct. Moreover,
               [conscious avoidance] may be established where, a defendant’s
               involvement in the criminal offense may have been so
               overwhelmingly suspicious that the defendant’s failure to question
               the suspicious circumstances establishes the defendant’s purposeful
               contrivance to avoid guilty knowledge.

347 F.3d at 480 (citation, emphasis and internal quotation marks omitted); see also United States

v. Carlo, 507 F.3d 799, 802 (2d Cir. 2007) (“The conscious avoidance charge was appropriate

because [defendant] asserted that he did not know that his statements were false and the

government presented an adequate factual predicate for the charge.”); United States v. Aina-

Marshall, 336 F.3d 167, 171 (2d Cir. 2003) (approving conscious avoidance charge where

defendant “admitted possession of contraband but . . . denied knowledge of its nature,” because

“the defendant herself has directly put in issue whether the circumstances were such as to alert

her to a high probability that the goods were contraband and what steps she took to learn of the

extent of that danger”).

       It is not uncommon for a finding of conscious avoidance to be supported primarily by

circumstantial evidence. Indeed, the very nature of conscious avoidance makes it unlikely that

the record will contain directly incriminating statements. Just as it is rare to find direct record

evidence of an employer stating, “I am not going to give you a raise because you are a woman,” it

is highly unlikely a defendant will provide direct record evidence of conscious avoidance by

saying, “Stop! I think you are about to discuss a crime and I want to be able to deny I know

anything about it!” Here, the evidence adduced by the government at trial suffices to support the

giving of a conscience avoidance charge.




                                                  16
       Finally, Bourke argues that the conscious avoidance charge improperly allowed the jury to

convict him based on negligence, rather than based on evidence that he avoided learning the truth.

As detailed above, the record contains ample evidence that Bourke had serious concerns about the

legality of Kozeny’s business practices and worked to avoid learning exactly what Kozeny was

doing. Bourke also argues that the risk of the jury convicting on negligence was heightened here

because the district court erroneously admitted the testimony of Wheeler and James Rossman, the

attorney also conducting due diligence for Texas Pacific Group (“TPG”). At one time, TPG

considered investing with Kozeny, but decided against it. Rossman and Wheeler testified

regarding the due diligence they undertook on Oily Rock. Rossman testified that as part of his

due diligence, he traveled to Switzerland to meet with Bodmer, and that Bodmer provided

Rossman with documents related to the Oily Rock investment. Bodmer also discussed the

involvement of the Azeri investors with Rossman. Based on his conversations with Bodmer, and

his knowledge of Kozeny’s reputation gleaned from news articles, Rossman advised TPG that

Oily Rock “was a dumb investment,” with “a significant risk because of the lack of information

about the other shareholders, [and because] there could be a FCPA issue.”

       We find no grounds supporting the proposition that Wheeler and Rossman’s testimony,

coupled with the jury charge, allowed Bourke to be convicted based on negligence. The

government offered the testimony to demonstrate that others with access to the same sources of

information available to Bourke were able to figure out Kozeny’s scheme and avoid participating.

It was entirely proper for the government to argue that Bourke refrained from asking his attorneys

to undertake the same due diligence done by Rossman and Wheeler because Bourke was

consciously avoiding learning about the bribes. This is distinguishable from United States v.

Kaplan, 490 F.3d 110. Bourke relies on Kaplan for the proposition that a court abuses its


                                               17
discretion when it admits testimony about a third party’s knowledge of fraud where “the

Government failed to offer evidence that would explain how [the] defendant . . . would have

obtained the third parties’ knowledge of the criminal scheme.” Id. at 121. Here, Bourke went to

Azerbaijan on the same trip as Wheeler, and like Rossman had access to Bodmer. This is the type

of explanation Kaplan contemplates. Id. (“Evidence of others’ knowledge would have been

highly relevant had it been supplemented by evidence supporting the conclusion that such

knowledge was communicated to [the defendant], or that [the defendant] had been exposed to the

same sources from which these others derived their knowledge of the fraud.”).

        Finally, the district court specifically charged the jury not to convict based on negligence.

There is no reason to suspect that the jury ignored that instruction.

        C.       Insufficiency of the mens rea charge.

        Bourke argues that the district court erred by failing to instruct the jury that it must find he

acted “corruptly” and “willfully,” because that is the mens rea necessary to sustain a conviction

on a substantive FCPA offense. In giving the charge on conspiracy, the district court instructed

the jury that:

                 [T]he government must prove beyond a reasonable doubt that the
                 defendant knew that he was a member of an operation or a
                 conspiracy that committed or was going to commit a crime, and that
                 his action of joining such an operation or conspiracy was not due to
                 carelessness, negligence or mistake.

                 Unlawful means simply contrary to the law. The defendant need
                 not have known that he was breaking any particular law or any
                 particular rule. He need only have been aware of the generally
                 unlawful nature of his acts.

                 An act is done knowingly and willfully if it is done deliberately and
                 voluntarily, that is, the defendant’s act or acts must have been the
                 product of his conscious objective, rather than the product of a
                 mistake or accident or mere negligence or some other innocent
                 reason.


                                                  18
       Earlier, when charging on the conspiracy FCPA count, the district court instructed the jury

as to the elements of a substantive FCPA offense:

               The third element, corruptly and willfully: The third element of a
               violation of the FCPA is that the person intended to act corruptly
               and willfully. A person acts corruptly if he acts voluntarily and
               intentionally, with an improper motive of accomplishing either an
               unlawful result or a lawful result by some unlawful method or
               means. The term “corruptly” is intended to connote that the offer,
               payment, and promise was intended to influence an official to
               misuse his official position.

               A person acts willfully if he acts deliberately and with the intent to
               do something that the law forbids, that is, with a bad purpose to
               disobey or disregard the law. The person need not be aware of the
               specific law and rule that his conduct may be violating, but he must
               act with the intent to do something that the law forbids.

The district court prefaced its instruction on the substantive elements with:

               The substantive offense -- that is, the substantive offense of
               violating the FCPA -- has seven elements, which I will define for
               you. You should note that the government need not prove each of
               the following elements in order to prove that the defendant engaged
               in a conspiracy to violate the FCPA. I am instructing you on the
               elements only that they will aid you in your determination as to
               whether the government has sustained its proof, burden of proof,
               with respect to this count.

       We need not decide if Bourke properly preserved this issue for appellate review, because

we find the charge proper under either a de novo or plain error standard. Bourke relies on United

States v. Feola, 420 U.S. 671, 686 (1975), for the proposition that “in order to sustain a judgment

of conviction on a charge of conspiracy to violate a federal statute, the Government must prove at

least the degree of criminal intent necessary for the substantive offense itself.” Bourke maintains

that Feola requires the government to prove at least the specific mens rea for the underlying

substantive offense, and the district court erred in not so instructing the jury. In Feola, the

Supreme Court considered whether, in order to convict for conspiracy to assault federal officers,



                                                  19
the government had to prove that the defendants knew the victims were federal officers. Id. at

684. The Supreme Court answered in the negative. Id. It went on to hold that “where a

substantive offense embodies only a requirement of mens rea as to each of its elements, the

general federal conspiracy statute requires no more.” Id. at 692.

       Here, the district court instructed the jury to make the necessary findings. The district

court instructed the jury that to convict, it must find that he knew of the conspiracy’s object, and

that Bourke intended for that object to be accomplished. The district court further instructed the

jury that one possible object of the conspiracy was to violate FCPA, and to violate FCPA one

must act “corruptly” and “willfully.” Thus, the district court properly instructed the jury that it

must find Bourke knowingly entered a conspiracy that had the object of corruptly and willfully

bribing foreign officials and that Bourke intended to aid in achieving this object. (SA 161)

Moreover, the jury charge that Bourke urged the district court to adopt would require the jury to

find Bourke willfully and corruptly joined a conspiracy to willfully and corruptly bribe foreign

government officials - an absurd result unsupported by law. We find no error.

       D.      Proposed good faith instructions.

       “A defendant is entitled to a jury charge which reflects his defense.” United States v.

Doyle, 130 F.3d 523, 540 (2d Cir. 1997). “A conviction will not be overturned for refusal to give

a requested charge, however, unless that instruction is legally correct, represents a theory of

defense with basis in the record that would lead to acquittal, and the theory is not effectively

presented elsewhere in the charge.” Id. (internal quotation marks omitted).

       Bourke argues the district court erred in not giving the jury a separate good faith

instruction with respect to FCPA and false statement counts. Even assuming arguendo that

Bourke’s proposed instruction was legally correct with an adequate basis in the record, his



                                                 20
argument fails because the theory was effectively presented elsewhere in the charge. The district

court instructed the jury that the government did not meet its burden if the defendant “merely

failed to learn the fact through negligence or if the person actually believed that the transaction

was legal.” It also charged that “the government must prove beyond a reasonable doubt that the

defendant knew that he was a member of an operation or conspiracy that committed or was going

to commit a crime, and that his action of joining such an operation or conspiracy was not due to

carelessness, negligence or mistake.” The jury was told that it “must first find that [Bourke]

knowingly joined in the unlawful agreement or plan.” The jurors were instructed that

“knowingly” meant “deliberately and voluntarily,” and could not be a “mistake or accident or

mere negligence or some other innocent reason.”

       The instructions given here were strikingly similar to the ones given in Doyle. There, we

found that:

               The indictment charged, and the court instructed, that knowledge
               and willfulness concerning the ultimate destination of the
               equipment is an element of the offense that the Government was
               required to prove beyond a reasonable doubt. It was not error for
               the court to refuse to charge that the Government had the burden to
               prove bad faith, when it had already charged that the Government
               had to prove willfulness and that good faith was a defense to the
               willfulness element.

130 F.3d at 540-41. The failure to give a specific good faith charge does not require a reversal.

       II.     Evidentiary Rulings.

       We review decisions to admit or exclude evidence for abuse of discretion. United States

v. Massino, 546 F.3d 123, 128 (2d Cir. 2008). In evaluating whether testimony should have been

excluded based on Fed. R. Evid. 403, we have explained that:

               Federal Rule of Evidence 403 provides for the exclusion of
               otherwise relevant evidence if its probative value is substantially
               outweighed by the danger of unfair prejudice. We uphold Rule 403


                                                 21
               rulings unless the district court has abused its discretion. So long as
               the district court has conscientiously balanced the proffered
               evidence’s probative value with the risk for prejudice, its
               conclusion will be disturbed only if it is arbitrary or irrational. In
               light of the deferential nature of our review, appellate courts
               reviewing a district court’s evaluation of evidence under Federal
               Rule of Evidence 403 generally maximize its probative value and
               minimize its prejudicial effect.

Id. at 132 (citations, brackets, and internal quotation marks omitted).

       Bourke challenges a number of the district court’s evidentiary rulings, including the

decision to admit testimony from Wheeler and Rossman. For the reasons discussed above, we

find no abuse of discretion in admitting their testimony.

       A.      Proposed testimony of Bruce Dresner.

       Bourke argues the district court abused its discretion in not permitting him to introduce

the testimony of Bruce Dresner, vice president for investments at Columbia University.

Columbia also invested in Oily Rock through Omega Advisors, a hedge fund. Dresner oversaw

that investment. Bourke sought to admit the testimony to serve as a benchmark for the type of

due diligence undertaken by others, and to demonstrate that others also asked questions about

potential FCPA liability. The district court precluded Dresner’s testimony as irrelevant -- a

holding well within its discretion. (Tr. 2699-2701) Dresner invested in the hedge fund Omega

Advisors, not directly in Oily Rock, which necessarily required different due diligence. Dresner

did not travel to Azerbaijan, and did not meet Kozeny, Farrell or Bodmer. Further, the fact that

Dresner also asked questions about FCPA liability does not make Bourke’s questions less

indicative of guilt. As the district court aptly noted, the statements Bourke made regarding FCPA

on the recorded call could only be evaluated in the context of that call.

       B.      Cross-examination of Farrell.

       Bourke also challenges the district court’s refusal of his request to cross-examine Farrell


                                                 22
regarding certain matters discussed under seal. The seal was imposed to protect confidential

investigations. For the reasons set forth by the district court at the May 21, 2009, conference, we

find no abuse of discretion.

       C.      The Schmid memorandum.

       At trial, the government was permitted to introduce a portion of a memorandum written

for Bodmer by his associate, Rolf Schmid, that included an account of Bodmer’s February 1998

conversation with Bourke about the corrupt scheme. Bodmer testified that while in Baku with

Bourke, Bodmer told Bourke about the particulars of the corrupt arrangements, including that the

Azeri government officials would receive two-thirds of the vouchers in an arrangement that

would allow the Azeri officials to incur no risk. The defense called Bodmer’s recollection of this

conversation into question because Bodmer had trouble remembering exactly when the

conversation took place. The government then sought to salvage Bodmer’s testimony by having

Schmid testify that Bodmer had told Schmid of his conversation with Bourke, and memorialized

that conversation in a memo. The government sought to admit that portion of the memo

referencing the conversation as a prior consistent statement of Schmid under Federal Rule of

Evidence 801(d)(1)(b).

       While he objected to its admission below, on appeal, Bourke does not argue that the

portion of the memo introduced at trial was inadmissible. Instead, he argues the entire memo

ought to have been admitted into evidence, under both the rule of completeness and as a prior

inconsistent statement of Bodmer. We are skeptical that the portions of the memo introduced by

the government at trial were admissible. However, any error in that regard was harmless.

Further, we find no abuse of discretion in the district court’s decision not to admit the entirety of

the memo. The memo was prepared by Schmid in response to a request for information by



                                                  23
lawyers suing Kozeny over the collapse of the privatization scheme. Schmid was charged with

drafting the response. The admitted portion of the memo states:

                Ricky Bourke asked Hans Bodmer about the legal structure of Oily
                Rock and its subsidiaries, the ownership of vouchers and options by
                the holding companies etc. Hans Bodmer remembers that --
                probably at the beginning of 1998 -- he left together with Ricky
                Bourke in Baku and went for a walk together with Ricky Bourke.
                During this walk he briefed Ricky Bourke in detail about the
                involvement of the Azeri Interests by way of the credit facility
                agreements, the 2/3:1/3 arrangement . . .

Bourke argues that while this portion of the memo seemingly supports Bodmer’s trial testimony

about the walk-talk, the redacted portion contradicts Bodmer’s testimony. The redacted portion

states in relevant part:

                At the time [Bodmer’s law firm] drafted the credit facility
                agreements it was our understanding that the credit facility
                agreements should be the basis for an arm’s length transaction. If
                Viktor Kozeny and/or the Azeri interests had other intentions [it] is
                unknown to us.

In another portion, the memo states:

                Neither Hans Bodmer nor any one else [at the firm] has specific
                knowledge of corrupt payments. Whether there is such an
                agreement between Viktor Kozeny and Barat Nuriyev is not known
                to [the firm] and if such payments were in fact discussed Hans
                Bodmer did not attend such meetings.

        Under the rule of completeness, “[w]hen a writing or recorded statement or part thereof is

introduced by a party, an adverse party may require the introduction at the time of any other part

or any other writing or recorded statement which ought in fairness to be considered

contemporaneously with it.” Fed. R. Evid. 106 [2010]. Omitted portions of the “statement must

be placed in evidence if necessary to explain the admitted portion, to place the admitted portion in

context, to avoid misleading the jury, or to ensure fair and impartial understanding of the admitted

portion.” United States v. Johnson, 507 F.3d 793, 796 (2d Cir. 2007) (quotation marks omitted).


                                                 24
“The completeness doctrine does not, however, require the admission of portions of a statement

that are neither explanatory of nor relevant to the admitted passages.” Id. (quotation marks

omitted).

       The district court did not abuse its discretion in declining to admit the entirety of the

memo. Schmid testified that the parts of the memo discussing the legality of the transactions

were based on his own understanding and opinions, and that he did not consult Bodmer in

drafting the memorandum. Schmid’s legal opinions were therefore irrelevant. Importantly, the

memo was offered to corroborate Schmid’s testimony that Bodmer had told him he discussed the

two-thirds/one-third split with Bourke. The memo was offered as a prior consistent statement of

Schmid, not of Bodmer. Thus, the rule of completeness does not require that the entire memo be

admitted, because Schmid’s legal analysis, recollection and understandings are not relevant.

       III.    Sufficiency of the Evidence.

       Bourke challenges his conviction on the false statements count (Count III) on the ground

that the verdict is not supported by sufficient evidence. A defendant challenging the sufficiency

of the evidence bears a heavy burden, because the reviewing court is required to draw all

permissible inferences in favor of the government and resolve all issues of credibility in favor of

the jury verdict. United States v. Desena, 287 F.3d 170, 176-77 (2d Cir. 2002). We must affirm

the conviction if “any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis omitted).

While circumstantial evidence may support a conviction, the conviction cannot “rest on mere

speculation or conjecture.” United States v. Pinckney, 85 F.3d 4, 7 (2d Cir. 1996).

       Count Three charges that Bourke falsely stated during four proffer statements with the

FBI that he was unaware that Kozeny made corrupt payments, transfers and gifts to the Azeri



                                                 25
officials. The FBI agent who interviewed Bourke testified that when Bourke was asked if he

learned of any personal favors or gifts between Kozeny and the Azeri officials Bourke replied, “I

was unaware. I’m still unaware of any transfers of anything.” When asked if he had any reason

to believe Kozeny had paid bribes or made corrupt payments, Bourke said, “No.” The

government adduced statements from Bodmer and Farrell that contradicted Bourke’s statements

to the FBI. Specifically, Bodmer testified that Bourke had approached him in February 1998

about an “arrangement” with the Azeri officials, and that Bodmer had then explained to Bourke

how the Azeri officials were to receive a two-thirds share of the vouchers without assuming any

risk, and without payment.

       Bodmer’s testimony regarding the timing of his conversation with Bourke in Baku was the

subject of extensive cross-examination. Documentary evidence demonstrated that at least one of

the conversations with Bourke that Bodmer testified to could not have taken place on the date

Bodmer believed it did, and the government so stipulated. While Bodmer’s testimony regarding

the date of the conversation was questioned by the defense, that does not mean a reasonable juror

could not conclude that the conversation took place on a different date. Indeed, both Bodmer and

Farrell testified regarding conversations with Bourke by April 1998 about payments to the Azeri

government officials, and both were extensively cross-examined on the issue. Bourke argues that

the only reasonable inference from Bodmer and Farrell’s failure to accurately identify the date the

conversations took place is that the conversations never took place. However, drawing all

inferences in favor of the government, as we must, a reasonable juror could have concluded that

the conversations took place and that the witnesses simply got the dates wrong. Thus, there is

sufficient evidence to sustain the conviction on Count Three.




                                                26
                                        CONCLUSION

       We have examined the remainder of Bourke’s arguments and we find them to be without

merit. For the reasons given above, we affirm his conviction.




                                               27